Citation Nr: 0723861	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from May 1965 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to an increased evaluation for 
residuals of a right knee injury is remanded to the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with symptoms equivalent to reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships; he does 
not have deficiencies in most of the areas of work, school, 
family relations, judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The December 2003 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence he was responsible for obtaining.  The letter did 
not explicitly tell him to submit all relevant evidence in 
his possession, but it did tell him to submit medical 
evidence in his possession, and to tell VA about relevant 
evidence or send the evidence itself.  He was thereby put on 
notice to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal involves a disability that has been recognized as 
service connected.  The first three Dingess elements are thus 
substantiated.  The December 2003 letter provided notice on 
the rating element.  The veteran was not provided with notice 
regarding an effective date.  The veteran is not prejudiced 
by the absence of such notice, because no effective date is 
being set in this decision.  See Medrano v. Nicholson, No. 
04-1009 (U.S. Vet. App. Apr. 23, 2007) (Although Congress has 
not specifically mandated that the Board assess prejudicial 
error, the Court has held that the Board is not prohibited 
from considering the doctrine of harmless error in the VCAA-
notice context); see also Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) (an error by VA in providing notice 
of the information and evidence necessary to substantiate a 
claim under 38 U.S.C. § 5103(a) is presumptively prejudicial 
and that in such a case the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here.  

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran has reported 
regular psychiatric treatment by a private physician, M. 
Pisetzner, M.D.  VA attempted to obtain treatment records 
from Dr. Pisetzner, M.D., in February 2004.  In response to 
the request, Dr. Pisetzner, in a February 2004 letter, 
indicated that it was not his practice to release medical 
records to other agencies.  He stated that he would only 
answer specific questions asked of him and would not forward 
the records.  The veteran was also afforded a VA examination.  
There is no evidence of a change in the condition since that 
examination.  As such, no further action is necessary to 
assist the veteran in substantiating the claim.

PTSD

In a May 1997 rating decision, service connection was granted 
for PTSD, assigned a 30 percent disability evaluation.  That 
evaluation has remained in effect since October 9, 1996.

A 30 percent evaluation is assigned for PTSD causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2006).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

At a January 2004 VA examination, the veteran reported that 
he had never received inpatient psychiatric treatment.  He 
indicated that he was provided with relaxation training.  He 
was being seen by Dr. Pisetzner, who had prescribed Xanax and 
Paxil.  The veteran noted that he had become very moody and 
that this was the reason for the medication.  He had declined 
to go to group therapy although it had been recommended.  He 
stated that he was easily triggered to anger and that he had 
suffered flashbacks in the past.  He reported that he used to 
like to travel but he had stopped doing so in the 1980's.  He 
did not like being in crowds or large groups and avoided 
places where people congregated.  He did go to church and was 
able to go out to a restaurant.  There was no routine that 
made him feel more comfortable in a social setting.  

The veteran reported sleeping difficulties and indicated that 
he would wake up after having dreams about the military.  He 
stated that he had lost interest in all activities in the 
past two years and that while he liked to go fishing he no 
longer had such an interest.  He also reported that he had 
arisen in the middle of the night and struck his wife, and as 
result they no longer slept together.  

The veteran reported that he had flashbacks where he found 
himself in Vietnam and could not identify a trigger for such 
reexperiencing phenomenon.  He did not have many friends and 
lamented that he had never had relationships as intensive and 
fulfilling as those he had in the Marine Corps.  He also 
reported that he was always concerned and vigilant that 
something would happen and could often sense people around 
him, making him very anxious.  

Mental status examination revealed that he was dressed in a 
sweat suit and was somewhat agitated in aspects of his 
presentation and discussion.  Cooperation was good and 
rapport was adequate for the intended purposes of the 
interview.  As to mood and affect, the veteran was at times 
angry and remained anxious throughout the assessment.  His 
mood was depressed and his affect was somewhat dysthymic.  He 
appeared to experience considerable grief regarding some of 
the losses he experienced in Vietnam, but he maintained a 
relatively good sense of humor despite such trauma.  He 
reported that he became angry at times.  The examiner noted 
that this was repeated several times throughout the 
interview.  

As to speech characteristics, the veteran was slightly 
"dysfluent" but was otherwise clear and coherent in his 
conversation.  Most of the time he was goal directed, 
although there was a tendency toward tangentiality when he 
became emotionally aroused.  His conversation was always 
relevant.  With regard to thought processes, there was no 
evidence of formal thought disorder or perceptual 
distortions.  The veteran did note that he occasionally saw 
things out of the corner of his eyes, such as movement, and 
that he had had premonitions of danger.  

As to intellectual ability, the veteran was oriented to time, 
place, and person.  His general fund of information appeared 
to be well developed and sustained.  Intelligence was found 
to be in the above average range.  

With abstract thinking, he was able to respond appropriately 
to simple proverbs but became somewhat befuddled when 
considering more complex problems.  Remote memory was intact 
but short term memory was slightly impaired, though adequate.  
Immediate memory seemed to be compromised by intrusive 
anxiety and inattention.  

The veteran appeared to have a fairly well developed capacity 
for insight and judgment, although he found little solace 
therein.  He also reported that he had thought about suicide 
because his family was in financial distress.  He further 
admitted to near homicidal rage at a "wise guy" at work, 
but people had pulled him aside and urged him to calm down.  
An Axis I diagnosis of PTSD was rendered.  The GAF score was 
55.  

The examiner noted that the veteran clearly continued to 
experience symptoms associated with PTSD.  He stated that it 
was unclear if this condition had improved or declined over 
time but that it seemed to have remained unchanged.  

In his February 2004 letter, Dr. Pisetzner indicated that he 
had continued to treat the veteran on a monthly basis since 
1997.  He noted that the veteran had significant anxiety and 
classic symptoms of PTSD.  He had remained stable, but only 
with significant supportive therapy and anxiolytics and 
antidepressant medication.  Dr. Pisetzner noted that the 
veteran complied with his treatment recommendations.  

At the time of a May 2004 psychiatric examination performed 
for Social Security disability purposes, the veteran was 
noted to be residing with his spouse and granddaughter.  He 
had completed two years of college.  He had worked as a sheet 
metal worker for 20 years before injuring his back in an auto 
accident.  

The veteran had had no psychiatric hospitalizations.  He was 
noted to be being treated by Dr. Pisetzner who had prescribed 
Xanax.  The veteran reported that Xanax helped a lot with his 
PTSD.  He continued to have occasional symptoms consisting of 
nightmares, flashbacks, and intrusive thoughts.  He denied 
depression, generalized anxiety, panic attacks, manic 
symptomatology, thought disorder, or cognitive symptoms and 
deficits.  

Mental status examination revealed that he was cooperative 
and friendly.  He appeared to be his stated age and his dress 
was neat, casual, and appropriate with adequate grooming and 
hygiene.  His speech was intelligent and fluent and his 
quality of voice was clear with normal intonation.  
Expressive and receptive language skills were good.  His 
thought processes were coherent and goal directed with no 
evidence of hallucinations, delusions, or paranoia in the 
evaluation setting.  The veteran expressed a full range of 
affect and was appropriate to speech and thought content.  
His mood during the evaluation was neutral.  His sensorium 
was clear and he was oriented to person, place, and time.  

His attention and concentration were intact and he could 
count backwards to 20, do simple calculations, and serial 
threes without error.  Immediate memory was intact.  The 
veteran could remember three out of three objects 
immediately, five digits forwards, and three digits 
backwards.  Recent memory was intact and the veteran could 
remember three out of three objects after five minutes.  
Remote memory was also intact.  The veteran could remember 
adequate details about his personal history.  

Intellectual functioning appeared to be average and his 
general fund of information was appropriate to experience.  
Insight and judgement were good.  The veteran could dress and 
bathe himself.  He was able to cook and shop and could manage 
money, drive a car, or take the bus.  He had one really good 
friend with whom he liked to spend time.  He had good family 
relations and spent a lot of time with his grandchildren.  

The veteran was noted to be able to follow and understand 
simple directions and instructions, perform simple rote 
tasks, maintain attention and concentration for tasks, 
maintain a simple regular schedule, learn simple new tasks, 
perform complex tasks, make appropriate decisions, and relate 
adequately with others.  It was noted that he would have mild 
difficulty appropriately dealing with stress due to PTSD with 
intermittent residual symptomatology.  

The examiner indicated that the results of his evaluation 
were consistent with the veteran's allegations.  The Axis I 
diagnosis was PTSD, currently with intermittent residual 
symptomatology.  

The veteran was awarded Social Security Disability benefits.  
The primary diagnosis being a back disorder (discogenetic and 
degenerative) and a secondary diagnosis of heart disease, 
chronic ischemic, with/without heart disease.  


Analysis

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
442.

The only recently reported GAF was on the VA examination.  
The reported GAF of 55 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Thos symptoms roughly parallel those reported in 
the criteria for a 50 percent rating.  While the Social 
Security examination seemed to report a lesser level of 
symptoms, it did not contain comment on many of the symptoms 
reported in the criteria for a 50 percent rating.

Accordingly, the Board finds that the veteran's disability 
most closely approximates the criteria for a 50 percent 
rating.  38 C.F.R. §§ 4.7, 4.21 (2007).

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  The veteran is not 
working due to non-service connected disabilities and is not 
attending school.  There is, thus no impairment in these 
areas.  He has reported no difficulties in the area of family 
relations.  He also has no reported difficulty in judgment.  
He thus does not have deficiencies in most of the areas 
needed for a 70 percent rating.

In addition, there was only noted to be a slight problem with 
short term memory at the time of the January 2004 VA 
examination, with no findings of immediate or long term 
memory impairment on either examination and no problem with 
short term memory at the time of the May 2004 psychiatric 
examination.  The veteran was also found to be alert and 
oriented at the time of both examinations.  

As to family relationships, the Board observes that the 
veteran continues to be married to his wife.  The Board also 
notes that the veteran has reported having a close friend.  
Although the veteran reported past thoughts of suicide, there 
were no suicidal or homicidal thoughts present at the time of 
either examination.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  An evaluation in excess of 
30 percent is not warranted.  Although the veteran has 
expressed his opinion regarding the degree of his impairment, 
the most probative evidence consists of the medical evidence 
prepared by skilled medical professionals, which demonstrates 
that an increased evaluation is not warranted.


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the service-
connected PTSD has not resulted in any periods of 
hospitalization.  Moreover, there have been no objective 
medical findings that the veteran's PTSD markedly interferes 
with employment.  As noted above, the veteran is currently in 
receipt of social security disability benefits as a result of 
back and heart problems.  Marked interference with employment 
was not reported when the veteran was working.  In the 
absence of such exceptional factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation of 50 percent for PTSD is granted.


REMAND

With regard to the claim for an increased evaluation for a 
right knee disorder, the veteran was afforded a VA 
examination in December 2003.  The examiner did not have 
access to the claims folder.  He reported additional 
limitation due to fatigue but did not quantify the degree of 
such additional limitation.  He also did not explicitly 
comment on the presence or extent of any locking or 
subluxation.  The duty to assist veterans with their claims 
includes affording medical examination that considers 
veteran's prior medical examinations and treatment.  Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).  VA regulations provide that where 
the examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1996); 
see 38 C.F.R. § 19.9 (1996). Where the Board makes a decision 
based on an examination report which does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 
569 (1993)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination of his right knee 
to determine the severity of his service-
connected disability.  The claims folder 
must be made available to the examiner 
for review.

The examiner should report the ranges of 
right knee flexion and extension in 
degrees.

The examiner should determine whether the 
right knee disability is manifested by 
flare ups, weakened movement, excess 
fatigability, incoordination, or pain.  
Such inquiry should not be limited to 
muscles or nerves.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to flare ups, weakened movement, 
excess fatigability, incoordination, or 
pain.

The examiner should also report whether 
there is recurrent subluxation or lateral 
instability, and if present, its 
severity.

These findings are needed to evaluate the 
disability in accordance with court 
decisions and criteria contained in VA's 
Rating Schedule.  38 C.F.R., Part 4.

The veteran is advised that this 
examination is necessary to evaluate his 
claim.  Failure to report for the 
examination without good cause could 
result in the denial of the claims.  38 
C.F.R. § 6.655.

2.  If the claim remains denied, issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


